EXHIBIT (13)(c) Fee Waiver Agreement EULAV Asset Management (the “Adviser”) and EULAV Securities LLC (the “Distributor”) each agree to extend the following fee waivers: Value Line New York Tax Exempt Trust:The Adviser waives .225% of the advisory fee and the Distributor waives .25% of the Rule12b-1 fee, for the period ending May31,2013. Dated this 12th day of March, 2012 On behalf of the Distributor and the Adviser, /s/Mitchell Appel Mitchell Appel, President EULAV Asset Management EULAV Securities LLC Received: /s/ Emily Washington Emily Washington, Treasurer Value Line Mutual Funds
